Citation Nr: 0110108	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to the restoration of a 10 percent evaluation 
for paresthesia, neurapraxia of right mandibular region, 
intraorally.  

2. Entitlement to the restoration of a 10 percent evaluation 
for anesthesia, right lip and chin with residual dribbling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from May 1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, reducing the 10 percent ratings 
assigned for paresthesia, neuropraxia of right mandibular 
region, intraorally, and for anesthesia, right lip and chin 
with residual dribbling.


FINDINGS OF FACT

1.  A September 1994 RO decision granted service connection 
for paresthesia, neurapraxia of right mandibular region, 
intraorally and anesthesia, right lip and chin with residual 
dribbling, and assigned a 10 percent evaluation for each 
effective May 1, 1991.

2.  An April 2000 rating decision reduced each of these 10 
percent evaluations to noncompensable, effective July 1, 
2000, when all of the evidence of record did not indicate 
that sustained improvement was demonstrated.


CONCLUSION OF LAW

1.  The criteria for restoration of the 10 percent evaluation 
for paresthesia, neurapraxia of right mandibular region, 
intraorally have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 3.344, 4.7, Part 4, Diagnostic Code 8205 
(2000).

2. The criteria for restoration of the 10 percent evaluation 
for anesthesia, right lip and chin with residual dribbling 
have been met.  38 U.S.C.A. §§ 1155; VCAA, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 3.344, 4.7, Part 4, Diagnostic Code 8212 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In light 
of the Board's favorable decision herein it is concluded that 
the provisions of the VCAA have been satisfied.

The report of a September 1994 VA dental examination reflects 
that the veteran reported anesthesia (numbness) of the skin 
on the right lower lip and chin region and 
paresthesia/neuropraxia of the right mucous membranes in the 
region of tooth number 27.  The diagnoses included anesthesia 
of the right lip and chin on the skin and 
paresthesia/neuropraxia of the right mandibular anterior 
region intraorally.

A September 1994 RO decision granted service connection for 
paresthesia, neurapraxia of right mandibular region, 
intraorally and anesthesia, right lip and chin with residual 
dribbling, and assigned a 10 percent evaluation for each 
effective May 1, 1991.

The report of a February 1997 VA dental examination indicates 
continued paresthesia of the right lip at the corner of the 
mouth and does not reflect whether paresthesia/neuropraxia of 
the right mandibular anterior region intraorally continues to 
exist or not.

The report of a August 1999 VA dental examination reflects 
ongoing complaints of paresthesia/anesthesia or the right 
lower lip mucosa and skin.  The examiner commented that the 
veteran's complaints were totally consistent with the 
examination in September 1994.  An August 1999 VA neurology 
examination report reflects slight decrease in sensation to 
light touch to the fifth trigeminal nerve on the lower lip.  
The twelfth cranial nerve appeared to be within normal 
limits.

The paresthesia, neurapraxia of right mandibular region, 
intraorally and anesthesia, right lip and chin with residual 
dribbling were rated under the provisions of 38 C.F.R. Part 
4, Diagnostic Codes 8205 and 8212, respectively.  Diagnostic 
Code 8205 provides that incomplete, moderate paralysis of the 
fifth cranial nerve warrants a 10 percent evaluation.  
Diagnostic Code 8212 provides that incomplete, moderate 
paralysis of the twelfth cranial nerve warrants a 10 percent 
evaluation.

There is no question that a disability maybe reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2, and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344 also established that there 
must be improvement before an evaluation is reduced.  Ratings 
on account of disease that is subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).

In reaching its decision, the Board has considered the 
complete history of the disability in question, as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).

At the time of the proposal to reduce and the reduction, the 
10 percent evaluations had been in effect for greater than 
five years for each disability.  The recent evidence consists 
of the August 1999 VA examination reports.  While the 
neurology report indicates that the twelfth cranial nerve 
appeared to be within normal limits and that sensation was 
intact to painful stimuli on the lower lip, it notes 
continued slight decrease in sensation to light touch of the 
lower lip and the report does not indicate that the examiner 
had access to the veteran's claims file.  The dental 
examination report indicates that the examiner had access to 
the veteran's medical records and that the veteran's current 
complaints were totally consistent with his complaints in 
September 1994.  Therefore, the neurology examination does 
not reflect a finding regarding whether improvement is 
sustained and the dental examination indicates that there is 
no improvement.  Accordingly, all of the evidence of record 
did not support the conclusion that sustained improvement was 
demonstrated since both lay and competent medical evidence 
indicated that the veteran continued to have the same 
symptoms that he experienced at the time the ratings were 
assigned.  Therefore, the 10 percent evaluations assigned 
under the provisions of Diagnostic Codes 8205 and 8212 should 
not have been reduced and restoration is warranted.


ORDER

Restoration of the 10 percent evaluation for paresthesia, 
neurapraxia of right mandibular region, intraorally is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Restoration of the 10 percent evaluation for anesthesia, 
right lip and chin with residual dribbling is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



